                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DOWAYNE MOLINA,
                                                          CIVIL ACTION
                     Petitioner,                          NO. 19-6110

       v.

WARDEN MCFADDEN, et al.,

                     Respondents.


                                       ORDER

      AND NOW, this 21st day of June, 2021, upon consideration of Dowayne

Molina’s Petition for Writ of Habeas Corpus (ECF 6), Respondents’ Answer (ECF

11), Molina’s “Motion to Rebut Commonwealth’s Answer” (ECF 19), the Report and

Recommendation of United States Magistrate Judge Henry S. Perkin (ECF 14), and

Petitioner’s objections to the R&R (found in his “Motion to Appeal Judge Pappert’s

Decision,” docketed twice at ECF 20 and 21), it is ORDERED that:

      1.    The Clerk’s Office shall treat Molina’s “Motion to Rebut Commonwealth’s
            Answer” (ECF 19) as his reply to Respondents’ Answer (ECF 11), instead of as a
            separate motion;

      2.    The Report and Recommendation (ECF 14) is APPROVED and ADOPTED;

      2.    The Petition for a Writ of Habeas Corpus (ECF 6) is DENIED and
            DISMISSED without prejudice;

      3.    No certificate of appealability shall issue; and

      4.    This case shall be CLOSED for statistical purposes.

                                               BY THE COURT:

                                               /s/ Gerald J. Pappert
                                               GERALD J. PAPPERT, J.
